IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2015-KA-00770-COA

JUSTINE LYNN NATIONS A/K/A JUSTINE                                          APPELLANT
SAVELL NATIONS A/K/A LYNN A/K/A JUSTIN
LYNN NATIONS A/K/A JUSTINE NATIONS
A/K/A JUSTINE L. NATIONS A/K/A JUSTINE
LYNN MCCURDY A/K/A JUSTINE MCCURDY

v.

STATE OF MISSISSIPPI                                                          APPELLEE

DATE OF JUDGMENT:                          04/08/2015
TRIAL JUDGE:                               HON. JOHN HUEY EMFINGER
COURT FROM WHICH APPEALED:                 RANKIN COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   KEVIN D. CAMP
                                           JOEL C. REYNOLDS JR.
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: BARBARA BYRD
DISTRICT ATTORNEY:                         MICHAEL GUEST
NATURE OF THE CASE:                        CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                   CONVICTED OF GRAND LARCENY AND
                                           SENTENCED AS A HABITUAL OFFENDER
                                           TO TEN YEARS IN THE CUSTODY OF THE
                                           MISSISSIPPI DEPARTMENT OF
                                           CORRECTIONS
DISPOSITION:                               AFFIRMED - 08/23/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., WILSON AND GREENLEE, JJ.

       WILSON, J., FOR THE COURT:

¶1.    Justine Nations was convicted of grand larceny by a Rankin County jury and

sentenced as a habitual offender. On appeal, Nations argues that the circuit court erroneously

allowed the State to amend her indictment to charge her as a habitual offender and to amend
the items allegedly stolen. She also claims that her sentence exceeds the maximum allowed

by statute at the time of her conviction and that the State “violated her rights” by offering

plea bargains that exceeded the statutory maximum punishment for grand larceny. We find

no reversible error and therefore affirm Nations’s conviction and sentence.

                       FACTS AND PROCEDURAL HISTORY

¶2.    After falling and injuring her hip in August 2013, Carolyn Baldwin was hospitalized

multiple times and had hip replacement surgery. During this period, on November 4, 2013,

Baldwin’s husband passed away. When Baldwin returned to the hospital after his death, she

had no one to take care of her home and pets. Baldwin hired Nations to stay with her at her

home, to assist her while she recuperated, to care for her pets, and to take care of her house

generally. Baldwin hired Nations based on a recommendation from Nations’s mother, who

was a neighbor of Baldwin’s. While Baldwin was still in the hospital, she spoke with

Nations by phone to make arrangements, and in late November 2013, before Baldwin was

released from the hospital, Nations moved into her home to care for the pets and the house.

In exchange for Nations’s services, Baldwin provided room and board and occasionally paid

some of Nations’s bills. This arrangement continued until mid-February 2014, when

Baldwin fired Nations.

¶3.    In March 2014, Baldwin noticed some of her belongings were missing, including

several pieces of jewelry. She contacted law enforcement and reported three necklaces, two

tennis bracelets, and several rings as missing. She provided investigators with photographs

of her wearing the jewelry and names of people who had been in her home in recent months.



                                              2
Investigator Brad Smith of the Rankin County Sheriff’s Department ran the names through

an online pawn shop database called Leads Online. He discovered that Nations recently had

pawned women’s jewelry at three nearby pawnshops. Investigator Smith went to each pawn

shop and compared the items Nations had pawned to photographs provided by Baldwin. He

was able to recover several items that Baldwin had reported missing.

¶4.    Nations agreed to an interview with Investigator Smith and waived her Miranda1

rights. Nations brought one of Baldwin’s tennis bracelets to the interview and admitted that

she had pawned other pieces of jewelry, but she claimed that Baldwin gave it all to her.

Nations also told Investigator Smith that the jewelry was “bunk,” meaning not valuable.

Nations was unable to explain how she had been able to pawn jewelry that had little or no

value. At the end of the interview, Investigator Smith arrested Nations. On June 5, 2014,

Nations was indicted by a grand jury for stealing

       one (1) diamond ring with diamond clusters, one (1) gas generator, one (1) pair
       of diamond cross earrings, one (1) pair of gold hoop earrings, two (2) tool
       boxes with tools, two (2) pair of dog grooming scissors, two (2) tennis
       bracelets, one (1) ruby diamond necklace and one (1) horse shoe ring crafted
       into a necklace, valued at Five hundred ($500.00) or more

in violation of Mississippi Code Annotated section 97-17-41 (Rev. 2013).

¶5.    On January 6, 2015, the State moved to amend the indictment to charge Nations as a

habitual offender under Mississippi Code Annotated section 99-19-81 (Rev. 2015). The

State’s motion was granted prior to trial on April 1, 2015. On March 17, 2015, the State

moved to amend the indictment to strike certain items identified as having been stolen from



       1
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                             3
Baldwin and to change the description of certain other items. This motion was granted after

a hearing on March 24, 2015. The indictment thus was amended as shown by the following

deletions and addition (in brackets):

       one (1) diamond ring with diamond clusters, one (1) gas generator, one (1) pair
       of diamond cross earrings, one (1) pair of gold hoop earrings, two (2) tool
       boxes with tools, two (2) pair of dog grooming scissors, two (2) tennis
       bracelets, one (1) ruby [pave heart] diamond necklace and one (1) horse shoe
       ring crafted into a necklace, valued at Five hundred ($500.00) or more . . . .

¶6.    Trial began on April 7, 2015. Baldwin testified and confirmed that the pieces of

jewelry that Investigator Smith recovered—a pair of diamond cross earrings, one pave heart

pendant, one diamond ring, and two tennis bracelets—belonged to her. Photographs of

Baldwin wearing the jewelry were admitted into evidence. Baldwin testified that she did not

know when the items were taken or whether they were taken at different times; once she

discovered that some of the items were missing, she realized that several others were also

missing.

¶7.    An employee from each pawn shop testified about the items that Nations pawned. An

employee from DJ Silver Mine pawn shop testified that Nations pawned a 14-karat white

gold ring and a gold bracelet on January 15, 2014. Nations did not sell the jewelry outright

but instead took a $120 loan for the items. Investigator Smith recovered the ring and

matched it to photographs provided to him by Baldwin.2 The pawn shop employee estimated

that the ring had a $60 pawn value. The employee explained the loan process as follows:



       2
       This bracelet was not recovered because it did not fit the description of any of
Baldwin’s bracelets; Investigator Smith testified that Baldwin told him this bracelet was not
hers.

                                             4
“Most of the time when somebody comes in, . . . we ask them ‘How much [money] do you

need to borrow[?]’ . . . And most of the time if they give us an amount, we throw [the

pawned items] on the scales and as long as we’re covered we loan them what they ask for.”

¶8.    An employee from USA Pawn in Pearl testified that Nations pawned a pair of earrings

and a heart pendant on March 12, 2014. Investigator Smith recovered the items and matched

them to photographs Baldwin had provided to him of her missing diamond cross earrings and

heart pendant. Nations received a $100 loan for these items. The pawn shop employee

testified that the store determines the value of gold jewelry based on the price of gold on that

day, so the $100 loan was dependent on the weight of the jewelry and the gold price of the

day. He was unable to give a specific value of the jewelry but testified that the value of the

jewelry was more than $100 because the pawn shop needed a profit margin.

¶9.    Finally, an employee from USA Pawn on McDowell Road testified that Nations

pawned a 14-karat yellow gold bracelet on March 17, 2014, and received a $450 loan.

Again, Investigator Smith recovered the bracelet and matched it to photographs provided by

Baldwin. The pawn shop employee testified that when a customer pawned gold jewelry, the

shop weighed the jewelry and calculated its worth based on that day’s gold prices. The shop

will loan the customer up to seventy-five percent of the jewelry’s value. The shop may adjust

the calculated value if the jewelry includes other items of value, such as diamonds. Thus,

although the employee could not give a specific value of the bracelet at the time of the pawn,

she did testify that the value of the bracelet was more than the $450 loaned to Nations and

“definitely” in excess of $500.



                                               5
¶10.   After the State rested, the defense moved for a directed verdict, arguing that the State

could not aggregate the value of the jewelry to establish the $500 statutory threshold. This

motion was denied. Nations then testified and claimed that Baldwin had given her the

jewelry she pawned. At the close of the evidence, the defense renewed its motion for a

directed verdict, which was again denied. The jury found Nations guilty of grand larceny.

¶11.   At sentencing, the State introduced evidence of Nations’s prior convictions with no

objection from the defense. Nations’s prior convictions included a 2008 conviction for

burglary of a dwelling and a 2010 conviction for uttering a forgery. The defense presented

no argument during sentencing, and the circuit court accepted the State’s evidence and found

Nations to be a habitual offender under section 99-19-81. The judge then sentenced Nations

to serve ten years in the custody of the Mississippi Department of Corrections and ordered

her to pay $831.50 in court costs and fees, $550 in restitution to USA Pawn, and $60 in

restitution to DJ Silver Mine. Nations now appeals.

                                       DISCUSSION

¶12.   On appeal, Nations argues that the trial court erred by: (1) allowing the State to amend

the indictment to include her habitual offender status; (2) allowing the State to amend the

indictment to remove or alter the descriptions of items allegedly stolen; (3) permitting the

State to aggregate the value of the allegedly stolen items; and (4) sentencing her to ten years’

imprisonment. Nations also argues that the State violated her rights by offering plea deals

that exceeded the statutory maximum sentence at the time of her conviction. Finding no

error, we affirm Nations’s conviction and sentence.



                                               6
       I.       Habitual Offender Amendment

¶13.   Although Nations has never disputed—and, in fact, conceded—her status as a habitual

offender under section 99-19-81, she argues that the circuit court erred by permitting the

State to amend the indictment to bring that charge. Specifically, quoting Forkner v. State,

902 So. 2d 615, 624 (¶28) (Miss. Ct. App. 2004), Nations argues: “It is ‘permissible to

amend the indictment . . . and to charge the defendant as a habitual criminal under

[Mississippi Code Annotated section] 99-19-83,[3] when defense counsel is aware of the

State’s intentions and the defendant is fully aware of the State’s intentions during plea

negotiations.’” Nations’s Br. at 5 (ellipsis inserted by Nations).

¶14.   Nations’s reliance on this selective quotation from Forkner is misplaced. To begin

with, the words that Nations replaces with an ellipsis are actually quite important—Forkner

held that it was “permissible to amend the indictment on the date of trial and to charge the

defendant as a habitual criminal . . . .” Id. (emphasis added). In Forkner, we held that the

defendant was provided sufficient notice of the amendment and a fair opportunity to present

a defense even though the State notified him of its intent to amend the indictment the week

before trial and filed a motion to amend the indictment only one day before trial. See id. at

624-25 (¶¶28-29) (citing URCCC 7.09). More recently, in Williams v. State, 131 So. 3d 1174

(Miss. 2014), the Supreme Court held that a motion to amend the defendant’s indictment

filed three days prior to trial provided sufficient notice of the State’s intent to charge him as

a habitual offender. Id. at 1177-78 (¶9). In this case, the State moved to amend Nations’s



       3
           As noted, Nations was charged under section 99-19-81, not section 99-19-83.

                                               7
indictment four months before trial. Under the reasoning and holding of Williams, Forkner,

and other decisions of this Court and the Supreme Court, the State provided Nations with

ample notice of its intent to charge her as a habitual offender, and she had a fair opportunity

to present any defense to that charge.

¶15.   Moreover, at the March 23, 2014 hearing on the State’s motion to amend the

indictment to charge her as a habitual offender, Nations’s attorney specifically stated: “Your

honor, we don’t have any opposition [to the State’s motion]. It’s either—she’s habitual or

she’s not. I think that we had already talked and she is in that status.” After Nations’s

attorney’s statement, the trial judge granted the State’s motion. It is difficult to imagine a

clearer waiver of the issue. Thus, Nations’s claim of unfair surprise is not only without merit

but also procedurally barred. Newberry v. State, 85 So. 3d 884, 888 (¶8) (Miss. Ct. App.

2011) (holding that a notice-based objection to a motion to amend an indictment to charge

the defendant as a habitual offender is waived if the defendant fails to make a specific and

contemporaneous objection). Accordingly, we find no error in the trial court’s allowance of

the amendment.

       II.    Stolen Items Amendment

¶16.   Nations also claims that the trial court erred by allowing the State to amend her

indictment by removing and altering the stolen items listed on the indictment. We begin with

two preliminary observations regarding this claim. First, prior to trial, Nations specifically

disavowed any objection to at least one of the amendments. Her attorney stated: “If they

want to describe something in more detail and as we talked about the pavet [sic] heart



                                              8
diamond and just change the way it is and they’ve provided a photo, that’s not a problem.”

A short time later, Nations’s attorney reiterated that this amendment was “not a problem” and

that he had “no objection” to it. Accordingly, Nations waived any objection to this specific

amendment. Newberry, 85 So. 3d at 888 (¶8).

¶17.   Second, Nations’s appellate brief devotes no more than a page to this argument and

fails to discuss relevant caselaw or the specific amendments to the indictment. Nations’s

perfunctory argument is inadequate to present the issue and could be rejected as procedurally

barred for that reason alone. See, e.g., Patton v. State, 109 So. 3d 66, 75 (¶¶21-22) (Miss.

2012); Jefferson v. State, 138 So. 3d 263, 265 (¶¶7-9) (Miss. Ct. App. 2014); White v. State,

87 So. 3d 487, 494 (¶33) (Miss. Ct. App. 2011); Britt v. State, 844 So. 2d 1180, 1183 (¶¶8-9)

(Miss. Ct. App. 2003). Procedural bar notwithstanding, the issue is also without merit.

¶18.   A criminal defendant has a constitutional right to be informed of the nature and

essence of the charges against him. Miss. Const. art. 3, § 26; Fulton v. State, 146 So. 3d 975,

977 (¶6) (Miss. 2014) (“The purpose of an indictment is to furnish the accused such a

description of the charges against him as will enable him to adequately prepare his defense.”

(internal quotation marks omitted)). The indictment must provide the accused with a

“concise and clear statement of the elements of the crime charged.” Mixon v. State, 921 So.
2d 275, 280 (¶13) (Miss. 2005) (quoting King v. State, 580 So. 2d 1182, 1185 (Miss. 1991));

accord URCCC 7.06. The trial court may permit the indictment to be amended, but “[s]uch

amendments . . . may pertain to matters of form only, not matters of substance.” Mixon, 921
So. 2d at 280 (¶15). “Amendments of substance include those which ‘change the charge



                                              9
made in the indictment to another crime.’” Id. (quoting Shive v. State, 507 So. 2d 898, 900

(Miss. 1987)).

¶19.   However, “[i]n many instances, mere ‘surplusage’ may be stricken from an indictment

without any prejudice to a defendant.” Lee v. State, 944 So. 2d 35, 39-40 (¶14) (Miss. 2006)

(footnote omitted). “The term ‘surplusage’ is defined as ‘language that does not add

meaning’ and ‘extraneous matter in a pleading.’” Id. at 39 n.3 (quoting Black’s Law

Dictionary 1172 (7th ed. 2000)). We apply “the following test for analyzing an amendment

to an indictment for the purpose of removing surplusage”:

       (1) the removal of the surplusage must not change the substance of the offense
       charged; (2) the defendant must be afforded a fair opportunity to present a
       defense and must not be unfairly surprised; (3) the removal of the surplusage
       must not materially alter the essential facts of the offense; and (4) the removal
       of the surplusage must not alter a defense under the original indictment.

Id. at 40 (¶16). Under this test, we conclude that the amendments to Nations’s indictment

were permissible.

¶20.   In a prosecution for grand larceny, when “an indictment charges the theft of a certain

number or quantity of things, the state may prove the theft of . . . a lesser number or quantity

if the value of such number or quantity is sufficient to bring the crime within the grade of

offense with which [the] accused is charged.” Grimsley v. State, 215 Miss. 43, 48, 60 So.
2d 509, 511 (1952). Thus, in the present case, rather than moving to amend the indictment,

the State could have simply proceeded to trial on the original indictment. A failure of proof

as to some of the items listed in the original indictment would not have entitled Nations to

a judgment of acquittal if—as the jury clearly found at trial—the State’s proof showed that



                                              10
the remaining items were worth $500 or more.

¶21.   With this in mind, we conclude that the items deleted from the indictment—the dog

grooming scissors, the tool boxes and tools, the gas generator, and a certain ring and earrings

(see supra ¶¶4-5)—were “mere surplusage” under the four-part test set out above. First, the

removal of these items did not change the substance of the offense, as the charge remained

grand larceny. Second, Nations was afforded a fair opportunity to defend herself and was

not unfairly surprised. Indeed, the amendment narrowed and clarified the charge against her

and reduced the number of items on which the State could rely to meet its burden of proving

that Nations took property worth at least $500. Third, the amendment did not “alter the

essential facts of the offense”; rather, it merely clarified and narrowed the essential facts.

Finally, the deletion of the items did not eliminate any defense previously available to

Nations. Lee, 944 So. 2d at 40 (¶16).

¶22.   In Stevens v. State, 232 So. 2d 730, 730 (Miss. 1970), the Supreme Court found no

error in a similar amendment to an indictment, albeit with little analysis. There, “[t]he

indictment originally charged the theft of many items of personal property,” but “[a]t the

trial, the district attorney asked to amend by eliminating all of said articles except four.” Id.

The defendant “claimed surprise and asked for a continuance,” but the circuit “court

permitted the amendment and overruled the motion for continuance.” Id. The Supreme

Court stated simply, “Of course, there was no error in this.” Id.4 The same is true here.

       4
         In the circuit court, Nations relied on the Supreme Court’s decision in Fulton, 146
So. 3d at 978-80 (¶¶12-14), although she does not cite the case on appeal. Fulton is not on
point. There, the Supreme Court held the trial court erred by allowing an amendment that
deleted some items and substituted others, thereby “completely changing the stolen property

                                               11
¶23.   The only other amendment to the indictment was the change of “diamond ring with

diamond clusters” to read simply “diamond ring.” The prosecutor explained that he was

requesting the amendment only because he was unsure whether the multiple diamonds

embedded in the ring were properly characterized as “clusters.” It is unclear whether

Nations’s argument on appeal is intended to challenge this amendment, as her brief does not

mention the ring. In any event, this amendment was also permissible. The State is permitted

to amend the indictment to correct “the description of any property or thing,” provided the

amendment is not material or prejudicial. Miss. Code Ann. § 99-17-13 (Rev. 2015); see

Jackson v. State, 450 So. 2d 1081, 1082 (Miss. 1984) (explaining that “[t]he indictment could

have been amended” to allege theft of “rib eye roasts” rather than “rib eye steak”); Bennett

v. State, 211 So. 2d 520, 522 (Miss. 1968) (holding that the indictment was permissibly

amended to change the description of a stolen watch); Andrews v. State, 220 Miss. 28, 31,

70 So. 2d 40, 41 (1954) (holding that the indictment was permissibly amended to change the

brand name of the barbed wire stolen). Nations has not explained how the slight alteration

of the description of the ring was material or prejudicial, and we conclude that it was not.

       III.   Aggregation of Stolen Items

¶24.   Nations also argues that the State was erroneously permitted to aggregate several

alleged petit larcenies to establish one grand larceny. In her motion for a directed verdict,

Nations acknowledged that there was testimony that one gold bracelet was worth at least

$500 by itself, but she argued that the values of the others items could not be aggregated


alleged to have been received by the defendant.” Id. at 979 (¶14) (emphasis added). Unlike
Fulton, the amendment in this case did not add stolen items to the original indictment.

                                             12
because there was no evidence that they were stolen as part of the same continuous

transaction. As we appreciate the argument, she was essentially asking for a directed verdict

that the alleged thefts of less valuable jewelry did not constitute grand larcenies and were not

part of a comprehensive grand larceny. The State, however, contends that the grand larceny

statute required aggregation of the values of all of the items.

¶25.   At the time of Nations’s offense, Mississippi Code Annotated section 97-17-41(1)

(Rev. 2006) provided:

       Every person who shall be convicted of taking and carrying away, feloniously,
       the personal property of another, of the value of Five Hundred Dollars
       ($500.00) or more, shall be guilty of grand larceny, and shall be imprisoned in
       the Penitentiary for a term not exceeding ten (10) years; or shall be fined not
       more than Ten Thousand Dollars ($10,000.00), or both. The total value of
       property taken and carried away by the person from a single victim shall be
       aggregated in determining the gravity of the offense.

(Emphasis added). The emphasized sentence requiring aggregation was added in 2004. 2004

Miss. Laws ch. 526, § 7. Nations does not dispute that the statute requires aggregation of the

value of all items taken from a single victim as part of a single theft, but citing Ellis v. State,

469 So. 2d 1256 (Miss. 1985), and Patterson v. State, 171 Miss. 1, 156 So. 595 (1934), she

argues that aggregation is permissible only when the items were all taken as part of a single

continuous transaction.

¶26.   In Ellis, Charlie Ellis was convicted of grand larceny for stealing four butane heaters

and two collection plates from a church. Ellis, 469 So. 2d at 1257. The church initially

discovered that two heaters and the collection plates were missing and the next day

discovered that two more heaters were missing. Id. Ellis claimed that he should not have



                                                13
been indicted for one crime of stealing four heaters because the evidence at trial showed two

separate crimes, each involving two heaters. Id. at 1260. The Supreme Court acknowledged

that “several petty larcenies cannot be consolidated so as to constitute grand larceny,” but the

Court held that “where several takings constitute one continuous transaction it is grand

larceny.” Id. (citing Dodson v. State, 130 Miss. 137, 93 So. 579 (1922)). The Court

continued, “It is clear from the evidence in this case that the two entries into the

church—taking two heaters each time—by the defendant were for the primary purpose of

stealing the four heaters which he hid in the woods, picked up at a later date, and sold.” Id.

Thus, the Court concluded, there was no error in Ellis’s indictment as his taking of the

heaters—even if on separate dates—amounted to one continuous transaction. Id.

¶27.   In Patterson, V.E. Patterson was convicted of grand larceny for the theft of a “lot of

mill brass and copper” parts owned by a lumber company. Patterson, 156 So. at 595. At

trial, an employee of the company testified that he noticed parts missing on several occasions

in July and August, meaning they were taken “at separate and distinct times.” Id. The parts

were also sold to a junk dealer at various times, and he kept no record of when he bought the

various items. Id. In the aggregate, the parts were valued at more than $25 (the threshold

for grand larceny at the time), but many parts were worth less than $25. Id. The Supreme

Court held that the evidence presented at trial did not support the State’s continuous

transaction theory but instead suggested “separate and distinct larcenies.” Id. at 596.

¶28.   In Dodson, 130 Miss. 137, 93 So. 579, the Supreme Court found that multiple takings

of fence posts were “the result of one design, or constituted one continuing transaction.” Id.



                                              14
at 580. The defendant in that case, J.W. Dodson, testified that he had cut and removed 2,300

wooden posts from land he leased and sold the posts to several different people. Id. Dodson

claimed that he had an understanding with the lessor that he could cut and sell the posts as

reimbursement for improvements he had made to the land. Id. Evidence at trial showed that

each individual delivery of posts was worth only about $7—i.e., less than the $25 grand

larceny threshold. Id. Dodson claimed that this evidence precluded his conviction for grand

larceny, as there was no showing that the posts were taken and sold as part of a continuous

transaction. However, the Supreme Court reasoned:

       We think the evidence tended to show that [the removal of the posts] was the
       result of one design, or constituted one continuing transaction, and was
       sufficent to justify the verdict of the jury in finding the appellant guilty of
       grand larceny. It is true the direct evidence for the state is silent on this
       question; there is only whatever inference of fact which may be reasonably
       drawn therefrom. But the evidence of the defendant himself, as witness in his
       own behalf, supplied the necessary direct proof that the cutting and removal
       of this timber was one continuing transaction. For the appellant admitted as
       much when he stated that he had . . . cut and removed and sold these posts and
       appropriated the proceeds to his own use for the purpose of reimbursing
       himself for the improvements made by him on the plantation . . . .

Id. Thus, the Supreme Court affirmed Dodson’s conviction, as there was evidence that all

of Dodson’s takings were part of “one design and one continuing transaction.” Id.

¶29.   Though Nations argues that her conviction cannot be sustained under the foregoing

reasoning, her reliance on this line of cases is misplaced. These cases permit aggregation of

the values of all property taken as part of the same continuous transaction. In Ellis, two

entries into the church on two different days were part of a single continuous transaction.

Ellis, 469 So. 2d at 1260. And in Dodson, the takings were deemed part of one continuous



                                             15
scheme or plan even though they occurred throughout “the winter of 1919-1920.” Dodson,
93 So. at 580.

¶30.   The evidence presented at trial did not suggest that Nations’s theft of Baldwin’s

jewelry was anything other than a single continuous design and transaction. Nations herself

claimed that Baldwin gave her all of the jewelry in a three-day period in January.

Specifically, she claimed that Baldwin gave her the jewelry after she threatened to quit

because she needed money. In addition, Nations acknowledged that she worked for Baldwin

for less than three months from start to finish. Accordingly, there was sufficient evidence

that Nations took the jewelry as part of “one design.” Dodson, 93 So. at 580.

¶31.   The State argues that Ellis and Patterson are no longer good law because the grand

larceny statute was amended in 2004 to provide that “[t]he total value of property taken and

carried away by the person from a single victim shall be aggregated in determining the

gravity of the offense.” Miss. Code Ann. § 97-17-41(1). In the State’s view, it is now

“statutorily required to aggregate” the values of all property stolen from a single victim

regardless of when or how the property is taken. However, the statute can be interpreted as

consistent with prior caselaw if “the offense” is understood to mean a one design or a

continuous transaction. As we have explained above, Nations’s conviction is consistent with

the reasoning of Ellis and Patterson, so we need not reach the issue raised by the State.5

       IV.       Sentence

       5
         The State also suggests that aggregation was unnecessary based on proof that one
of the stolen bracelets was worth more than $500 by itself. However, we cannot know
whether the jury was persuaded that the bracelet pawned for $450 was actually worth $500
or instead returned a guilty verdict based on the aggregate value of multiple items.

                                            16
¶32.   Nations claims that she should have been sentenced to five years in prison based on

amendments to section 97-17-41 that went into effect on July 1, 2014—after Nations’s

offense and indictment but before her sentencing. See 2014 Miss. Laws ch. 457, § 15

(“House Bill 585”). At the time of Nations’s offense, section 97-17-41 provided for a

maximum sentence of ten years’ imprisonment if the defendant was convicted of taking away

property valued at $500 or more. House Bill 585 amended the statute to provide for a five-

year maximum sentence for thefts of property valued at $1,000 or more but less than $5,000.6

Nations argues that this new five-year maximum sentence should apply to her case.

¶33.   Nations’s argument relies on Daniels v. State, 742 So. 2d 1140 (Miss. 1999), in which

our Supreme Court interpreted Mississippi Code Annotated section 99-19-33 (Rev. 2015) to

require “that when a statute is amended to provide for a lesser penalty, and the amendment

takes effect before sentencing, the trial court must sentence according to the statute as

amended.” Id. at 1145 (¶17). However, the Supreme Court recently overruled Daniels’s

interpretation of section 99-19-33. Wilson v. State, No. 2015-KA-00066-SCT, 2016

WL3474533, at *16 (¶60) (Miss. June 23, 2016). In Wilson, the Court held that Mississippi

Code Annotated section 99-19-1 (Rev. 2015) “clearly requires the trial court to sentence an

offender under a sentencing statute in place at the time of the crime.” Id. at *17 (¶61)

(emphasis added). Accordingly, the circuit court properly sentenced Nations to ten years’

imprisonment under the version of section 97-17-41 in effect at the time of her crime.



       6
        As amended by House Bill 585, the theft of property worth less than $1,000 is petit
larceny and punishable by a maximum sentence of six months in the county jail and a fine.
Miss. Code Ann. § 97-17-43(1) (Rev. 2014).

                                            17
       V.     Plea Negotiations

¶34.   Nations claims that the State “violated her rights” by offering her a plea agreement

that exceeded the maximum statutory punishment for grand larceny.7 However, Nations

offers no support for this claim. The State “is encouraged to discuss and agree on pleas [that]

may be entered by the defendant,” but there is no requirement that it do so. URCCC

8.04(B)(1). Nor is there any constitutional right to a plea bargain. Allman v. State, 571 So.
2d 244, 254 (Miss. 1990) (citing Weatherford v. Bursey, 429 U.S. 545, 561 (1977)). This

issue is without merit.

                                      CONCLUSION

¶35.   Nations’s claims of error are without merit. Accordingly, we affirm her sentence and

conviction for grand larceny as a habitual offender.

¶36. THE JUDGMENT OF THE CIRCUIT COURT OF RANKIN COUNTY OF
CONVICTION OF GRAND LARCENY AND SENTENCE AS A HABITUAL
OFFENDER OF TEN YEARS IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS IS AFFIRMED. ALL COSTS OF THIS
APPEAL ARE ASSESSED TO THE APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR
AND GREENLEE, JJ., CONCUR. JAMES, J., CONCURS IN PART WITHOUT
SEPARATE WRITTEN OPINION.




       7
        Nations appears to argue that the State offered plea bargains in excess of five years,
which Nations has argued on appeal is the maximum punishment applicable to her offense.
However, as discussed above, the statutory maximum applicable to Nations’s case was ten
years’ imprisonment.

                                              18